            Case 1:21-cr-00069-LTS Document 23 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

                      -v-                                                 No. 21-CR-69 (LTS)


MICHAEL GUNDERSEN,
                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A pretrial conference is scheduled in the above captioned case on September 7,

at 2:00 p.m. To access the call, the parties must dial 888-363-4734, enter the access code

1527005#, and the security code 1571#. (Members of the press and public may call the same

number, but will not be permitted to speak during the hearing.) Counsel should adhere to the

following rules and guidelines during the conference:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should dial in from a quiet, stationary, non-public location, use a landline
                whenever possible, use a headset instead of a speakerphone, and mute themselves
                whenever they are not speaking, to minimize background noise and service
                interruptions. In addition, counsel should not use voice-activated systems that do
                not allow the user to know when someone else is trying to speak at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the
                new participant and confirm that the court reporter has not been dropped from the
                call.




GUNDERSEN - ORD SCHD SEPT 7 2021 PTC                       VERSION AUGUST 19, 2021                    1
          Case 1:21-cr-00069-LTS Document 23 Filed 08/19/21 Page 2 of 2




               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the Court.

       SO ORDERED.

Dated: New York, New York
       August 19, 2021

                                                              _/s/ Laura Taylor Swain___
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




GUNDERSEN - ORD SCHD SEPT 7 2021 PTC               VERSION AUGUST 19, 2021                         2
